
	
		I
		112th CONGRESS
		1st Session
		S. 633
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 22, 2011
			Referred to the Committee on Small Business
		
		AN ACT
		To prevent fraud in small business
		  contracting, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Contracting Fraud
			 Prevention Act of 2011.
		2.DefinitionsIn this Act—
			(1)the term 8(a) program means
			 the program under section 8(a) of the Small Business Act (15 U.S.C.
			 637(a));
			(2)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(3)the terms HUBZone and
			 HUBZone small business concern and HUBZone map have
			 the meanings given those terms in section 3(p) of the Small Business Act (15
			 U.S.C. 632(p)), as amended by this Act; and
			(4)the term recertification means
			 a determination by the Administrator that a business concern that was
			 previously determined to be a qualified HUBZone small business concern is a
			 qualified HUBZone small business concern under section 3(p)(5) of the Small
			 Business Act (15 U.S.C. 632(p)(5)).
			3.Fraud deterrence at the Small Business
			 AdministrationSection 16 of
			 the Small Business Act (15 U.S.C. 645) is amended—
			(1)in subsection (d)—
				(A)in paragraph (1)—
					(i)in the matter preceding subparagraph (A),
			 by striking Whoever and all that follows through oneself
			 or another and inserting the following: A person shall be
			 subject to the penalties and remedies described in paragraph (2) if the person
			 misrepresents the status of any concern or person as a small business concern,
			 a qualified HUBZone small business concern, a small business concern owned and
			 controlled by socially and economically disadvantaged individuals, a small
			 business concern owned and controlled by women, or a small business concern
			 owned and controlled by service-disabled veterans, in order to obtain for any
			 person;
					(ii)by amending subparagraph (A) to read as
			 follows:
						
							(A)prime contract, subcontract, grant, or
				cooperative agreement to be awarded under subsection (a) or (m) of section 8,
				or section 9, 15, 31, or
				36;
							;
					(iii)by striking subparagraph (B);
					(iv)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (B) and (C), respectively; and
					(v)in subparagraph (C), as so redesignated, by
			 striking , shall be and all that follows and inserting a
			 period;
					(B)in paragraph (2)—
					(i)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (D) and (E), respectively; and
					(ii)by inserting after subparagraph (B) the
			 following:
						
							(C)be
				subject to the civil remedies under subchapter III of chapter 37 of title 31,
				United States Code (commonly known as the False Claims
				Act);
							;
				and
					(C)by adding at the end the following:
					
						(3)(A)In the case of a violation of paragraph
				(1)(A), (g), or (h), for purposes of a proceeding described in subparagraph (A)
				or (C) of paragraph (2), the amount of the loss to the Federal Government or
				the damages sustained by the Federal Government, as applicable, shall be an
				amount equal to the amount that the Federal Government paid to the person that
				received a contract, grant, or cooperative agreement described in paragraph
				(1)(A), (g), or (h), respectively.
							(B)In the case of a violation of subparagraph
				(B) or (C) of paragraph (1), for the purpose of a proceeding described in
				subparagraph (A) or (C) of paragraph (2), the amount of the loss to the Federal
				Government or the damages sustained by the Federal Government, as applicable,
				shall be an amount equal to the portion of any payment by the Federal
				Government under a prime contract that was used for a subcontract described in
				subparagraph (B) or (C) of paragraph (1), respectively.
							(C)In a proceeding described in subparagraph
				(A) or (B), no credit shall be applied against any loss or damages to the
				Federal Government for the fair market value of the property or services
				provided to the Federal
				Government.
							;
				(2)by striking subsection (e) and inserting
			 the following:
				
					(e)Any representation of the status of any
				concern or person as a small business concern, a HUBZone small business
				concern, a small business concern owned and controlled by socially and
				economically disadvantaged individuals, a small business concern owned and
				controlled by women, or a small business concern owned and controlled by
				service-disabled veterans, in order to obtain any prime contract, subcontract,
				grant, or cooperative agreement described in subsection (d)(1) shall be made in
				writing or through the Online Representations and Certifications Application
				process required under section 4.1201 of the Federal Acquisition Regulation, or
				any successor thereto.
					;
				and
			(3)by adding at the end the following:
				
					(g)A person shall be subject to the penalties
				and remedies described in subsection (d)(2) if the person misrepresents the
				status of any concern or person as a small business concern, a qualified
				HUBZone small business concern, a small business concern owned and controlled
				by socially and economically disadvantaged individuals, a small business
				concern owned and controlled by women, or a small business concern owned and
				controlled by service-disabled veterans—
						(1)in order to allow any person to participate
				in any program of the Administration; or
						(2)in relation to a protest of a contract
				award or proposed contract award made under regulations issued by the
				Administration.
						(h)(1)A person that submits a request for payment
				on a contract or subcontract that is awarded under subsection (a) or (m) of
				section 8, or section 9, 15, 31, or 36, shall be deemed to have submitted a
				certification that the person complied with regulations issued by the
				Administration governing the percentage of work that the person is required to
				perform on the contract or subcontract, unless the person states, in writing,
				that the person did not comply with the regulations.
						(2)A
				person shall be subject to the penalties and remedies described in subsection
				(d)(2) if the person—
							(A)uses the services of a business other than
				the business awarded the contract or subcontract to perform a greater
				percentage of work under a contract than is permitted by regulations issued by
				the Administration; or
							(B)willfully participates in a scheme to
				circumvent regulations issued by the Administration governing the percentage of
				work that a contractor is required to perform on a
				contract.
							.
			4.Veterans integrity in contracting
			(a)DefinitionSection 3(q)(1) of the Small Business Act
			 (15 U.S.C. 632(q)(1)) is amended by striking means a veteran and
			 all that follows and inserting the following: “means—
				
					(A)a veteran with a service-connected
				disability rated by the Secretary of Veterans Affairs as zero percent or more
				disabling; or
					(B)a former member of the Armed Forces who is
				retired, separated, or placed on the temporary disability retired list for
				physical disability under chapter 61 of title 10, United States
				Code.
					.
			(b)Veterans contractingSection 4 of the Small Business Act (15
			 U.S.C. 633) is amended by adding at the end the following:
				
					(g)Veteran status
						(1)In generalA business concern seeking status as a
				small business concern owned and controlled by service-disabled veterans
				shall—
							(A)submit an annual certification indicating
				that the business concern is a small business concern owned and controlled by
				service-disabled veterans by means of the Online Representations and
				Certifications Application process required under section 4.1201 of the Federal
				Acquisition Regulation, or any successor thereto; and
							(B)register with—
								(i)the Central Contractor Registration
				database maintained under subpart 4.11 of the Federal Acquisition Regulation,
				or any successor thereto; and
								(ii)the VetBiz database of the Department of
				Veterans Affairs, or any successor thereto.
								(2)Verification of status
							(A)Veterans AffairsThe Secretary of Veterans Affairs shall
				determine whether a business concern registered with the VetBiz database of the
				Department of Veterans Affairs, or any successor thereto, as a small business
				concern owned and controlled by veterans or a small business concern owned and
				controlled by service-disabled veterans is owned and controlled by a veteran or
				a service-disabled veteran, as the case may be.
							(B)Federal agencies generallyThe head of each Federal agency
				shall—
								(i)for a sole source contract awarded to a
				small business concern owned and controlled by service-disabled veterans or a
				contract awarded with competition restricted to small business concerns owned
				and controlled by service-disabled veterans under section 36, determine whether
				a business concern submitting a proposal for the contract is a small business
				concern owned and controlled by service-disabled veterans; and
								(ii)use the VetBiz database of the Department
				of Veterans Affairs, or any successor thereto, in determining whether a
				business concern is a small business concern owned and controlled by
				service-disabled veterans.
								(3)Debarment and suspensionIf the Administrator determines that a
				business concern knowingly and willfully misrepresented that the business
				concern is a small business concern owned and controlled by service-disabled
				veterans, the Administrator may debar or suspend the business concern from
				contracting with the United
				States.
						.
			(c)Integration of databasesThe Administrator for Federal Procurement
			 Policy and the Secretary of Veterans Affairs shall ensure that data is shared
			 on an ongoing basis between the VetBiz database of the Department of Veterans
			 Affairs and the Central Contractor Registration database maintained under
			 subpart 4.11 of the Federal Acquisition Regulation.
			(d)Effective
			 date
				(1)In
			 generalThe amendment made by subsection (b) and the requirements
			 under subsection (c) shall take effect on the date on which the Secretary of
			 Veterans Affairs (referred to in this subsection as the
			 Secretary) publishes in the Federal Register a determination
			 that the Department of Veterans Affairs has the necessary resources and
			 capacity to carry out the additional responsibility of determining whether
			 small business concerns registered with the VetBiz database of the Department
			 of Veterans Affairs are owned and controlled by a veteran or a service-disabled
			 veteran, as the case may be, in accordance with subsection (g) of section 4 of
			 the Small Business Act (15 U.S.C. 633), as added by subsection (b).
				(2)TimelineIf
			 the Secretary determines that the Secretary is not able to publish the
			 determination under paragraph (1) before the date that is 1 year after the date
			 of enactment of this Act, the Secretary shall, not later than 1 year after the
			 date of enactment of this Act, submit a report containing an estimate of the
			 date on which the Secretary will publish the determination under paragraph (1)
			 to the Committee on Small Business and Entrepreneurship and the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Small Business and the
			 Committee on Veterans’ Affairs of the House of Representatives.
				5.Section
			 8(a) program improvements
			(a)Review of effectivenessSection 8(a) of the Small Business Act (15
			 U.S.C. 637(a)) is amended by adding at the end the following:
				
					(22)Not later than 3 years after the date of
				enactment of this paragraph, and every 3 years thereafter, the Comptroller
				General of the United States shall—
						(A)conduct an evaluation of the effectiveness
				of the program under this subsection, including an examination of—
							(i)the number and size of contracts applied
				for, as compared to the number received by, small business concerns after
				successfully completing the program;
							(ii)the percentage of small business concerns
				that continue to operate during the 3-year period beginning on the date on
				which the small business concerns successfully complete the program;
							(iii)whether the business of small business
				concerns increases during the 3-year period beginning on the date on which the
				small business concerns successfully complete the program; and
							(iv)the number of training sessions offered
				under the program; and
							(B)submit to the Committee on Small Business
				and Entrepreneurship of the Senate and the Committee on Small Business of the
				House of Representatives a report regarding each evaluation under subparagraph
				(A).
						.
			(b)Other improvementsIn order to improve the 8(a) program, the
			 Administrator shall—
				(1)not later than 90 days after the date of
			 enactment of this Act, begin to—
					(A)evaluate the feasibility of—
						(i)using additional third-party data
			 sources;
						(ii)making unannounced visits of sites that are
			 selected randomly or using risk-based criteria;
						(iii)using fraud detection tools, including
			 data-mining techniques; and
						(iv)conducting financial and analytical
			 training for the business opportunity specialists of the Administration;
						(B)evaluate the feasibility and advisability
			 of amending regulations applicable the 8(a) program to require that
			 calculations of the adjusted net worth or total assets of an individual include
			 assets held by the spouse of the individual; and
					(C)develop a more consistent enforcement
			 strategy that includes the suspension or debarment of contractors that
			 knowingly make misrepresentations in order to qualify for the 8(a) program;
			 and
					(2)not later than 1 year after the date on
			 which the Comptroller General submits the report under section 8(a)(22)(B) of
			 the Small Business Act, as added by subsection (c), issue, in final form,
			 proposed regulations of the Administration that—
					(A)determine the economic disadvantage of a
			 participant in the 8(a) program based on the income and asset levels of the
			 participant at the time of application and annual recertification for the 8(a)
			 program; and
					(B)limit the ability of a small business
			 concern to participate in the 8(a) program if an immediate family member of an
			 owner of the small business concern is, or has been, a participant in the 8(a)
			 program, in the same industry.
					6.HUBZone improvements
			(a)PurposeThe purpose of this section is to reform
			 and improve the HUBZone program of the Administration.
			(b)In generalThe Administrator shall—
				(1)ensure the HUBZone map is—
					(A)accurate and up-to-date; and
					(B)revised as new data is made available to
			 maintain the accuracy and currency of the HUBZone map;
					(2)implement policies for ensuring that only
			 HUBZone small business concerns determined to be qualified under section
			 3(p)(5) of the Small Business Act (15 U.S.C. 632(p)(5)) are participating in
			 the HUBZone program, including through the appropriate use of technology to
			 control costs and maximize, among other benefits, uniformity, completeness,
			 simplicity, and efficiency;
				(3)submit to the Committee on Small Business
			 and Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives a report regarding any application to be designated as
			 a HUBZone small business concern or for recertification for which the
			 Administrator has not made a determination as of the date that is 60 days after
			 the date on which the application was submitted or initiated, which shall
			 include a plan and timetable for ensuring the timely processing of the
			 applications; and
				(4)develop measures and implement plans to
			 assess the effectiveness of the HUBZone program that—
					(A)require the identification of a baseline
			 point in time to allow the assessment of economic development under the HUBZone
			 program, including creating additional jobs; and
					(B)take into account—
						(i)the economic characteristics of the
			 HUBZone; and
						(ii)contracts being counted under multiple
			 socioeconomic subcategories.
						(c)Employment percentageSection 3(p) of the Small Business Act (15
			 U.S.C. 632(p)) is amended—
				(1)in paragraph (5), by adding at the end the
			 following:
					
						(E)Employment percentage during interim
				period
							(i)DefinitionIn this subparagraph, the term
				interim period means the period beginning on the date on which the
				Administrator determines that a HUBZone small business concern is qualified
				under subparagraph (A) and ending on the day before the date on which a
				contract under the HUBZone program for which the HUBZone small business concern
				submits a bid is awarded.
							(ii)Interim
				periodDuring the interim
				period, the Administrator may not determine that the HUBZone small business is
				not qualified under subparagraph (A) based on a failure to meet the applicable
				employment percentage under subparagraph (A)(i)(I), unless the HUBZone small
				business concern—
								(I)has not attempted to maintain the
				applicable employment percentage under subparagraph (A)(i)(I); or
								(II)does not meet the applicable employment
				percentage—
									(aa)on the date on which the HUBZone small
				business concern submits a bid for a contract under the HUBZone program;
				or
									(bb)on the date on which the HUBZone small
				business concern is awarded a contract under the HUBZone
				program.
									;
				and
				(2)by adding at the end the following:
					
						(8)HUBZone programThe term HUBZone program means
				the program established under section 31.
						(9)HUBZone mapThe term HUBZone map means the
				map used by the Administration to identify
				HUBZones.
						.
				(d)Redesignated areasSection 3(p)(4)(C)(i) of the Small Business
			 Act (15 U.S.C. 632(p)(4)(C)(i)) is amended to read as follows:
				
					(i)3 years after the first date on which the
				Administrator publishes a HUBZone map that is based on the results from the
				2010 decennial census;
				or
					.
			7.Annual report on suspension, debarment, and
			 prosecutionThe Administrator
			 shall submit an annual report to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives that contains—
			(1)the number of debarments from participation
			 in programs of the Administration issued by the Administrator during the 1-year
			 period preceding the date of the report, including—
				(A)the number of debarments that were based on
			 a conviction; and
				(B)the number of debarments that were
			 fact-based and did not involve a conviction;
				(2)the number of suspensions from
			 participation in programs of the Administration issued by the Administrator
			 during the 1-year period preceding the date of the report, including—
				(A)the number of suspensions issued that were
			 based upon indictments; and
				(B)the number of suspensions issued that were
			 fact-based and did not involve an indictment;
				(3)the number of suspension and debarments
			 issued by the Administrator during the 1-year period preceding the date of the
			 report that were based upon referrals from offices of the Administration, other
			 than the Office of Inspector General;
			(4)the number of suspension and debarments
			 issued by the Administrator during the 1-year period preceding the date of the
			 report based upon referrals from the Office of Inspector General; and
			(5)the number of persons that the
			 Administrator declined to debar or suspend after a referral described in
			 paragraph (8), and the reason for each such decision.
			
	
		
			Passed the Senate
			 September 21, 2011.
			Nancy Erickson,
			Secretary
		
	
